Citation Nr: 1107790	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-15 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss.

2.  Entitlement to service connection for a foot disorder 
manifested by bunions, corns, and calluses.

3.  Entitlement to service connection for anemia.

4.  What evaluation is warranted for hypertension prior to May 
15, 2008?

5.  What evaluation is warranted for hypertension since May 15, 
2008?

6.  What evaluation is warranted for gastroesophageal reflux 
disease prior to May 15, 2008?

7.  What evaluation is warranted for gastroesophageal reflux 
disease since May 15, 2008?

8.  What evaluation is warranted for uterine fibroids since April 
1, 2006?

9.  What evaluation is warranted for hemorrhoids since April 1, 
2006?


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to March 
2006. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO).  The case was forwarded to the Board by the Newark, 
New Jersey RO.

The issues of entitlement to service connection for anemia and 
entitlement to increased ratings for hypertension and 
gastroesophageal reflux disease since May 15, 2008; and for 
uterine fibroids and hemorrhoids since April 1, 2006, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  From April 1, 2006, to May 14, 2008, the Veteran's 
hypertension had required continuous medication for control.

2.  From April 1, 2006, to May 14, 2008, the Veteran's 
gastroesophageal reflux disease was manifested by pyrosis, 
esophageal dysmotility, and a history of regurgitation.

3.  The competent medical evidence preponderates against finding 
that the claimant currently has a right ear hearing loss due to 
service.

4.  The competent medical evidence shows that the Veteran 
currently has a bilateral foot disorder manifested by bunions, 
corns, and calluses, and competent and lay medical evidence 
reflects that she had bilateral bunions, corns, and calluses in 
service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a 10 percent rating for hypertension from April 1, 
2006, to May 14, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7101 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a 10 percent rating for gastroesophageal reflux 
disease from April 1, 2006, to May 14, 2008, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7346 (2010).

3.  A right ear hearing loss was not incurred or aggravated while 
on active duty, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

4.  A bilateral foot disorder manifested by bunions, corns, and 
calluses was incurred while on active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

What evaluations are warranted for hypertension and 
gastroesophageal reflux disease  prior to May 15, 2008?

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, initial ratings, and effective dates have 
been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) 
have been met.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The 
appellant was provided the opportunity to meaningfully 
participate in the adjudication of her claims and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

Hypertension

In October 2006, service connection was granted for hypertension.  
A noncompensable rating was assigned effective April 1, 2006.

Diagnostic Code 7101, covering hypertension, provides for a 10 
percent rating where diastolic pressure is predominantly 100 or 
more; systolic pressure is predominantly 160 or more; or where an 
individual has a history of diastolic pressure that is 
predominantly 100 or more which requires continuous medication 
for control.  A 20 percent rating is assigned for diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2010).

Clinical records and VA examination reports show that the 
Veteran's hypertension requires medication for control, and she 
had been on medication from April 1, 2006, to May 14, 2008.  Her 
service treatment records show that in March 2005 her blood 
pressure was 167/102.  Moreover, despite being on medication, her 
blood pressure has from time to time been elevated.  See, e.g., 
VA outpatient treatment record dated in October 2007; see also VA 
examinations reports dated in June 2006 and on May 14, 2008.  It 
is also well to note that the appellant has a history of 
suffering a stroke.  Resolving reasonable doubt in the 
appellant's favor, the criteria for a 10 percent rating for 
hypertension from April 1, 2006, to May 14, 2008, have been met.
 
The Board finds, however, that the Veteran is not entitled to an 
evaluation in excess of 10 percent from April 1, 2006, to May 14, 
2008.  During that period, the claimant's blood pressure readings 
were never shown to include systolic readings that were 
predominately 200 or greater, or diastolic readings that were 
predominately 110 or greater.  As such, the readings recorded do 
not meet the criteria for a rating in excess of 10 percent.  38 
C.F.R. § 4.104.

The symptoms presented by the Veteran's hypertension are fully 
contemplated by the rating schedule.  There is no evidence her 
disability picture is exceptional when compared to other veterans 
with the same or similar disability.  There is no evidence that 
the claimant's hypertension at any time from April 1, 2006, to 
May 14, 2008, necessitated frequent hospitalization, or that this 
disability alone has caused a marked interference with 
employment.  The May 2008 VA examiner stated that the appellant 
was fully employable with regard to any impairment from 
hypertension.  Thus, the Board finds no evidence to indicate 
entitlement to referral for extraschedular consideration.  Thun 
v. Peake, 22 Vet. App. 111 (2008).



Gastroesophageal reflux disease

In October 2006, the RO granted service connection for 
gastroesophageal reflux disease.  The RO assigned a zero percent 
rating effective April 1, 2006, pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (hiatal hernia).  

Diagnostic Code 7346 provides a 10 percent rating if adverse 
symptomatology equates to a hiatal hernia with two or more of the 
symptoms for the 30 percent evaluation of less severity.  38 
C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent rating is 
warranted if adverse symptomatology equates to a hiatal hernia 
with persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
Id.

VA examination reports show that the Veteran's gastroesophageal 
reflux disease was manifested between April 1, 2006, to May 14, 
2008, by pyrosis, esophageal dysmotility, and a history of 
regurgitation.  At the June 2006 VA examination, the appellant 
reported a past history of reflux.  An esophagogram showed 
evidence of gastroesophageal reflux.  At the May 14, 2008, VA 
examination, the claimant reported frequent, near daily 
heartburn.  The upper gastrointestinal series showed mild 
tertiary esophageal contractions consistent with mild degree of 
dysmotility.  Resolving reasonable doubt in the Veteran's favor, 
the criteria for a 10 percent rating for gastroesophageal reflux 
disease from  April 1, 2006, to May 14, 2008, were met.

The Board finds, however, that the Veteran is not entitled to an 
evaluation in excess of 10 percent from April 1, 2006, to May 14, 
2008.  During that period, the appellant did not complain of 
current regurgitation.  At the May 14, 2008, VA examination, she 
denied weight loss, vomiting, and nausea.  She has not 
specifically reported substernal or arm or shoulder pain.  The 
medical evidence does not show considerable impairment of health.  
Indeed, the June 2006 VA examiner opined that there was no 
functional impairment.  Also, the May 14, 2008, VA examiner noted 
that the claimant was fully employable with regard to any 
impairment from gastroesophageal reflux disease.

The symptoms presented by the Veteran's gastroesophageal reflux 
disease are fully contemplated by the rating schedule.  There is 
no evidence her disability picture is exceptional when compared 
to other veterans with the same or similar disability.  There is 
no evidence that the claimant's gastroesophageal reflux disease 
at any time from April 1, 2006, to May 14, 2008, necessitated 
frequent hospitalization, or that this disability alone has 
caused a marked interference with employment.  Again, the May 
2008 VA examiner stated that the appellant was fully employable 
with regard to any impairment from gastroesophageal reflux 
disease.  Thus, the Board finds no evidence to indicate 
entitlement to referral for extraschedular consideration.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Entitlement to service connection for right ear hearing 
loss.

VCAA
 
The requirements of the VCAA have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in June 2006 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will attempt 
to obtain.  VA provided information addressing how disability 
evaluations and effective dates are assigned in the June 2006 
correspondence.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  The RO obtained the 
Veteran's service and VA treatment records, and afforded her VA 
examinations.

VA treatment records show that the appellant's active problem 
list includes "sensorineural hearing loss of combine (sic)".  
This notation was entered by the VA audiological examiner on the 
date of the audiological examination.  The July 2006 VA 
audiological examination report does not reflect a diagnosis of a 
right ear hearing loss.  The Board gives greater weight to the 
examination report than to the notation in the active problem 
list because the report specifically states that the Veteran has 
normal hearing in the right ear and in light of 38 C.F.R. § 3.385 
that finding is supported by clinical data.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  An April 2007 VA 
treatment record shows a medical history of sensorineural hearing 
loss.  It is evident that this notation is merely a history 
offered by the appellant alone.  This negates its probative value 
because a bare transcription of a lay history is not transformed 
into competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The Board also notes that the Veteran 
failed to report for a VA audiological examination in August 2007 
that was scheduled in conjunction with a claim of entitlement to 
service connection for tinnitus.  Good cause for her failure to 
report for the examination has not been shown.  Thus, another VA 
examination to determine whether the claimant currently has a 
right ear hearing loss related to service is not warranted.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Governing law and regulations

In addition to the provisions of 38 U.S.C.A. §§ 1110, 1131, the 
law provides that a sensorineural hearing loss is presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.
	
Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying 
the laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels 
(dB) or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition must 
be present at the time of the claim for benefits, as opposed to 
sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998).  The Gilpin requirement that there be a current 
disability is satisfied when the disability is shown at the time 
of the claim or during the pendency of the claim, even though the 
disability subsequently resolves.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

Analysis

The Board has reviewed all of the evidence of record, to include 
the service and VA treatment records, and the July 2006 VA 
examination report.  These records, do not show that the Veteran 
currently has, or has had a right ear hearing loss for VA 
compensation purposes since she filed her claim in 2006.  38 
C.F.R. § 3.385.

There is no competent evidence of a right ear hearing loss during 
service, or a compensably disabling right ear sensorineural 
hearing loss within a year of the Veteran's separation from 
active duty.  The June 2006 VA examination report, which was 
completed within one year of her separation from active service, 
shows that there were no right auditory pure tone thresholds 
greater than 20 decibels, let alone any threshold loss of 25 
decibels or greater.  Right ear speech recognition was 100 
percent.  VA treatment records show that the active problem list 
includes "sensorineural hearing loss of combine (sic)".  This 
notation was entered by the VA audiological examiner on the date 
of the audiological examination.  In light of the binding 
requirements of 38 C.F.R. § 3.385 the Board assigns greater 
weight to actual examination findings than to the notation in the 
active problem list because the report specifically states that 
the Veteran has normal hearing in the right ear and is supported 
by clinical data.  Bloom.

An April 2007 VA treatment record shows a medical history of 
sensorineural hearing loss.  It is evident that this notation is 
merely a history offered by the appellant alone.  This negates 
its probative value because a bare transcription of a lay history 
is not transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  LeShore

Lay evidence can be competent and sufficient to establish a 
diagnosis of a disability when (1) a lay person is competent to 
identify the medical disability, (2) the lay person is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at that time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Sensorineural hearing loss is not a disorder for which lay 
evidence addressing the etiology is competent.  While the 
appellant can attest to decreased hearing, she is not capable of 
making medical conclusions as to their cause.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Moreover, even if the appellant was competent, there is no 
current diagnosis by a medical professional of a right ear 
hearing loss as that term is defined by 38 C.F.R. § 3.385.

Thus, entitlement to service connection for a right ear hearing 
loss is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Bilateral foot disorder, to include bunions, corns, and 
calluses

The requirements of the VCAA have been met.  Given the decision 
below, a detailed explanation of how VA complied with the Act is 
unnecessary.

The Veteran's service treatment records show that on various 
reports of medical history, she reported foot trouble manifested 
by corns.  Bilateral corns were found on physical examination in 
December 2003 physical examination.  See, e.g., November and 
December 2003 service treatment records.  A report of a December 
2006 VA podiatry examination, done approximately nine months 
after active service, shows a diagnosis of bilateral painful 
corns and calluses.  The medical evidence shows that her corns 
are chronic, and the Veteran has alleged a continuity of 
symptomatology.  Given their observable nature, she is competent 
to allege a continuity of foot trouble due to bunions, corns and 
calluses since service.  Falzone v. Brown, 8 Vet. App. 393, 405 
(1995).  Bunions can lead to the development of calluses.  See 
www.webmd.com/skin-problems-and-treatments/understanding-bunions-
basics.  Thus, there is medical evidence that the Veteran had 
bunions in service.  As there is no competent evidence to the 
contrary indicating that the Veteran's bilateral foot disorder 
manifested by corns, bunions and calluses is not a chronic 
disease, entitlement to service connection for that disorder is 
granted.  38 U.S.C.A. §§ 1110, 5107.

The benefit sought on appeal is allowed.


ORDER

A 10 percent evaluation, but not higher, from April 1, 2006, to 
May 14, 2008, is granted for hypertension, subject to the laws 
and regulations governing the payment of monetary benefits.

A 10 percent evaluation, but not higher, from April 1, 2006, to 
May 14, 2008, is granted for gastroesophageal reflux disease, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to service connection for right ear hearing loss is 
denied.

Entitlement to service connection for a bilateral foot disorder 
manifested by bunions, corns, and calluses, is granted.


REMAND

A June 2006 VA pelvic ultrasound report reflects that a follow-up 
ultrasound was recommended.  In her May 2007 notice of 
disagreement, the Veteran reported that her uterine fibroids had 
returned despite the use of medication.  At the May 2008 VA 
gynecological examination, she reported receiving "outside" 
treatment for her uterine fibroids.  Although current medical 
evidence does not show that anemia has been diagnosed since she 
filed her claim in 2006, the service treatment records show that 
her anemia was associated with the uterine fibroids.  In light of 
the foregoing, the Board finds further development to be in 
order.  

Given the passage of time since the last VA examinations in May 
2008, new examinations for the increased rating claims are 
necessary.

The June 2006 VA general medical examination report is inadequate 
for rating the claimant's hemorrhoids because the rectal 
examination merely noted "evidence of hemorrhoids."  Such a 
statement does not assist the Board in determining whether the 
appellant's hemorrhoids are manifested by persistent bleeding 
with secondary anemia.  The Board notes that the Veteran refused 
a rectal examination at the May 2008 VA examination.  The 
appellant should understand that if she refuses to cooperate by 
not undergoing a rectal examination to determine the extent of 
her hemorrhoids, her claim will be adjudicated based on the 
evidence of record.  

Finally, a September 2010 statement from the Veteran shows that 
she still receives VA treatment.  The last request for records 
from the East Orange Campus of the VA New Jersey Health Care 
System was completed in April 2008.  The RO should obtain any 
additional relevant records from the facility and its satellite 
outpatient clinics.  

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should ask the Veteran to identify 
all treatment providers for uterine fibroids, 
anemia, and hemorrhoids since April 2006; as 
well as all treatment providers for 
hypertension and gastroesophageal reflux 
disease since May 2008.  Thereafter, the RO 
should obtain any identified treatment 
records, to include any records regarding 
treatment for uterine fibroids, anemia, 
hemorrhoids, hypertension, and 
gastroesophageal reflux disease from the East 
Orange Campus of the VA New Jersey Health 
Care System and its satellite outpatient 
clinics since April 2008.  Any such records, 
Federal and non-Federal, should be associated 
with the appellant's VA claims folder.  If 
the RO cannot locate identified Federal 
records, the RO must specifically document 
the attempts that were made to locate them, 
and explain in writing why further attempts 
to locate or obtain any government records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific records 
that it is unable to obtain; (b) explain the 
efforts VA has made to obtain that evidence; 
and (c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity to 
respond.
 
2.  Thereafter, the Veteran should be 
afforded a VA gynecological examination by a 
physician.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner.  In accordance with the latest AMIE 
worksheets for rating gynecological 
disorders, the examiner is to provide a 
detailed review of the appellant's pertinent 
medical history, current complaints, and the 
nature and extent of any disability due to 
uterine fibroids.  The examiner must 
determine whether the Veteran has anemia, and 
if so, the examiner must opine whether it is 
at least as likely as not, i.e., is there a 
50/50 chance, that her anemia is related to 
active service, to include her service 
connected hemorrhoids and uterine fibroids.  
A complete rationale for any opinion offered 
must be provided.
 
In preparing his or her opinion, the 
examining physician must note the following 
terms:
 
???It is due to" means 100 percent 
assurance of relationship.
???It is at least as likely as not" 
means 50 percent or more.
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss.

2.  Entitlement to service connection for a foot disorder 
manifested by bunions, corns, and calluses.

3.  Entitlement to service connection for anemia.

4.  What evaluation is warranted for hypertension prior to May 
15, 2008?

5.  What evaluation is warranted for hypertension since May 15, 
2008?

6.  What evaluation is warranted for gastroesophageal reflux 
disease prior to May 15, 2008?

7.  What evaluation is warranted for gastroesophageal reflux 
disease since May 15, 2008?

8.  What evaluation is warranted for uterine fibroids since April 
1, 2006?

9.  What evaluation is warranted for hemorrhoids since April 1, 
2006?


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to March 
2006. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO).  The case was forwarded to the Board by the Newark, 
New Jersey RO.

The issues of entitlement to service connection for anemia and 
entitlement to increased ratings for hypertension and 
gastroesophageal reflux disease since May 15, 2008; and for 
uterine fibroids and hemorrhoids since April 1, 2006, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  From April 1, 2006, to May 14, 2008, the Veteran's 
hypertension had required continuous medication for control.

2.  From April 1, 2006, to May 14, 2008, the Veteran's 
gastroesophageal reflux disease was manifested by pyrosis, 
esophageal dysmotility, and a history of regurgitation.

3.  The competent medical evidence preponderates against finding 
that the claimant currently has a right ear hearing loss due to 
service.

4.  The competent medical evidence shows that the Veteran 
currently has a bilateral foot disorder manifested by bunions, 
corns, and calluses, and competent and lay medical evidence 
reflects that she had bilateral bunions, corns, and calluses in 
service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a 10 percent rating for hypertension from April 1, 
2006, to May 14, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7101 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a 10 percent rating for gastroesophageal reflux 
disease from April 1, 2006, to May 14, 2008, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7346 (2010).

3.  A right ear hearing loss was not incurred or aggravated while 
on active duty, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

4.  A bilateral foot disorder manifested by bunions, corns, and 
calluses was incurred while on active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

What evaluations are warranted for hypertension and 
gastroesophageal reflux disease  prior to May 15, 2008?

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, initial ratings, and effective dates have 
been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) 
have been met.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The 
appellant was provided the opportunity to meaningfully 
participate in the adjudication of her claims and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

Hypertension

In October 2006, service connection was granted for hypertension.  
A noncompensable rating was assigned effective April 1, 2006.

Diagnostic Code 7101, covering hypertension, provides for a 10 
percent rating where diastolic pressure is predominantly 100 or 
more; systolic pressure is predominantly 160 or more; or where an 
individual has a history of diastolic pressure that is 
predominantly 100 or more which requires continuous medication 
for control.  A 20 percent rating is assigned for diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2010).

Clinical records and VA examination reports show that the 
Veteran's hypertension requires medication for control, and she 
had been on medication from April 1, 2006, to May 14, 2008.  Her 
service treatment records show that in March 2005 her blood 
pressure was 167/102.  Moreover, despite being on medication, her 
blood pressure has from time to time been elevated.  See, e.g., 
VA outpatient treatment record dated in October 2007; see also VA 
examinations reports dated in June 2006 and on May 14, 2008.  It 
is also well to note that the appellant has a history of 
suffering a stroke.  Resolving reasonable doubt in the 
appellant's favor, the criteria for a 10 percent rating for 
hypertension from April 1, 2006, to May 14, 2008, have been met.
 
The Board finds, however, that the Veteran is not entitled to an 
evaluation in excess of 10 percent from April 1, 2006, to May 14, 
2008.  During that period, the claimant's blood pressure readings 
were never shown to include systolic readings that were 
predominately 200 or greater, or diastolic readings that were 
predominately 110 or greater.  As such, the readings recorded do 
not meet the criteria for a rating in excess of 10 percent.  38 
C.F.R. § 4.104.

The symptoms presented by the Veteran's hypertension are fully 
contemplated by the rating schedule.  There is no evidence her 
disability picture is exceptional when compared to other veterans 
with the same or similar disability.  There is no evidence that 
the claimant's hypertension at any time from April 1, 2006, to 
May 14, 2008, necessitated frequent hospitalization, or that this 
disability alone has caused a marked interference with 
employment.  The May 2008 VA examiner stated that the appellant 
was fully employable with regard to any impairment from 
hypertension.  Thus, the Board finds no evidence to indicate 
entitlement to referral for extraschedular consideration.  Thun 
v. Peake, 22 Vet. App. 111 (2008).



Gastroesophageal reflux disease

In October 2006, the RO granted service connection for 
gastroesophageal reflux disease.  The RO assigned a zero percent 
rating effective April 1, 2006, pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (hiatal hernia).  

Diagnostic Code 7346 provides a 10 percent rating if adverse 
symptomatology equates to a hiatal hernia with two or more of the 
symptoms for the 30 percent evaluation of less severity.  38 
C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent rating is 
warranted if adverse symptomatology equates to a hiatal hernia 
with persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
Id.

VA examination reports show that the Veteran's gastroesophageal 
reflux disease was manifested between April 1, 2006, to May 14, 
2008, by pyrosis, esophageal dysmotility, and a history of 
regurgitation.  At the June 2006 VA examination, the appellant 
reported a past history of reflux.  An esophagogram showed 
evidence of gastroesophageal reflux.  At the May 14, 2008, VA 
examination, the claimant reported frequent, near daily 
heartburn.  The upper gastrointestinal series showed mild 
tertiary esophageal contractions consistent with mild degree of 
dysmotility.  Resolving reasonable doubt in the Veteran's favor, 
the criteria for a 10 percent rating for gastroesophageal reflux 
disease from  April 1, 2006, to May 14, 2008, were met.

The Board finds, however, that the Veteran is not entitled to an 
evaluation in excess of 10 percent from April 1, 2006, to May 14, 
2008.  During that period, the appellant did not complain of 
current regurgitation.  At the May 14, 2008, VA examination, she 
denied weight loss, vomiting, and nausea.  She has not 
specifically reported substernal or arm or shoulder pain.  The 
medical evidence does not show considerable impairment of health.  
Indeed, the June 2006 VA examiner opined that there was no 
functional impairment.  Also, the May 14, 2008, VA examiner noted 
that the claimant was fully employable with regard to any 
impairment from gastroesophageal reflux disease.

The symptoms presented by the Veteran's gastroesophageal reflux 
disease are fully contemplated by the rating schedule.  There is 
no evidence her disability picture is exceptional when compared 
to other veterans with the same or similar disability.  There is 
no evidence that the claimant's gastroesophageal reflux disease 
at any time from April 1, 2006, to May 14, 2008, necessitated 
frequent hospitalization, or that this disability alone has 
caused a marked interference with employment.  Again, the May 
2008 VA examiner stated that the appellant was fully employable 
with regard to any impairment from gastroesophageal reflux 
disease.  Thus, the Board finds no evidence to indicate 
entitlement to referral for extraschedular consideration.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Entitlement to service connection for right ear hearing 
loss.

VCAA
 
The requirements of the VCAA have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in June 2006 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will attempt 
to obtain.  VA provided information addressing how disability 
evaluations and effective dates are assigned in the June 2006 
correspondence.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  The RO obtained the 
Veteran's service and VA treatment records, and afforded her VA 
examinations.

VA treatment records show that the appellant's active problem 
list includes "sensorineural hearing loss of combine (sic)".  
This notation was entered by the VA audiological examiner on the 
date of the audiological examination.  The July 2006 VA 
audiological examination report does not reflect a diagnosis of a 
right ear hearing loss.  The Board gives greater weight to the 
examination report than to the notation in the active problem 
list because the report specifically states that the Veteran has 
normal hearing in the right ear and in light of 38 C.F.R. § 3.385 
that finding is supported by clinical data.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  An April 2007 VA 
treatment record shows a medical history of sensorineural hearing 
loss.  It is evident that this notation is merely a history 
offered by the appellant alone.  This negates its probative value 
because a bare transcription of a lay history is not transformed 
into competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The Board also notes that the Veteran 
failed to report for a VA audiological examination in August 2007 
that was scheduled in conjunction with a claim of entitlement to 
service connection for tinnitus.  Good cause for her failure to 
report for the examination has not been shown.  Thus, another VA 
examination to determine whether the claimant currently has a 
right ear hearing loss related to service is not warranted.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Governing law and regulations

In addition to the provisions of 38 U.S.C.A. §§ 1110, 1131, the 
law provides that a sensorineural hearing loss is presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.
	
Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying 
the laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels 
(dB) or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition must 
be present at the time of the claim for benefits, as opposed to 
sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998).  The Gilpin requirement that there be a current 
disability is satisfied when the disability is shown at the time 
of the claim or during the pendency of the claim, even though the 
disability subsequently resolves.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

Analysis

The Board has reviewed all of the evidence of record, to include 
the service and VA treatment records, and the July 2006 VA 
examination report.  These records, do not show that the Veteran 
currently has, or has had a right ear hearing loss for VA 
compensation purposes since she filed her claim in 2006.  38 
C.F.R. § 3.385.

There is no competent evidence of a right ear hearing loss during 
service, or a compensably disabling right ear sensorineural 
hearing loss within a year of the Veteran's separation from 
active duty.  The June 2006 VA examination report, which was 
completed within one year of her separation from active service, 
shows that there were no right auditory pure tone thresholds 
greater than 20 decibels, let alone any threshold loss of 25 
decibels or greater.  Right ear speech recognition was 100 
percent.  VA treatment records show that the active problem list 
includes "sensorineural hearing loss of combine (sic)".  This 
notation was entered by the VA audiological examiner on the date 
of the audiological examination.  In light of the binding 
requirements of 38 C.F.R. § 3.385 the Board assigns greater 
weight to actual examination findings than to the notation in the 
active problem list because the report specifically states that 
the Veteran has normal hearing in the right ear and is supported 
by clinical data.  Bloom.

An April 2007 VA treatment record shows a medical history of 
sensorineural hearing loss.  It is evident that this notation is 
merely a history offered by the appellant alone.  This negates 
its probative value because a bare transcription of a lay history 
is not transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  LeShore

Lay evidence can be competent and sufficient to establish a 
diagnosis of a disability when (1) a lay person is competent to 
identify the medical disability, (2) the lay person is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at that time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Sensorineural hearing loss is not a disorder for which lay 
evidence addressing the etiology is competent.  While the 
appellant can attest to decreased hearing, she is not capable of 
making medical conclusions as to their cause.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Moreover, even if the appellant was competent, there is no 
current diagnosis by a medical professional of a right ear 
hearing loss as that term is defined by 38 C.F.R. § 3.385.

Thus, entitlement to service connection for a right ear hearing 
loss is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Bilateral foot disorder, to include bunions, corns, and 
calluses

The requirements of the VCAA have been met.  Given the decision 
below, a detailed explanation of how VA complied with the Act is 
unnecessary.

The Veteran's service treatment records show that on various 
reports of medical history, she reported foot trouble manifested 
by corns.  Bilateral corns were found on physical examination in 
December 2003 physical examination.  See, e.g., November and 
December 2003 service treatment records.  A report of a December 
2006 VA podiatry examination, done approximately nine months 
after active service, shows a diagnosis of bilateral painful 
corns and calluses.  The medical evidence shows that her corns 
are chronic, and the Veteran has alleged a continuity of 
symptomatology.  Given their observable nature, she is competent 
to allege a continuity of foot trouble due to bunions, corns and 
calluses since service.  Falzone v. Brown, 8 Vet. App. 393, 405 
(1995).  Bunions can lead to the development of calluses.  See 
www.webmd.com/skin-problems-and-treatments/understanding-bunions-
basics.  Thus, there is medical evidence that the Veteran had 
bunions in service.  As there is no competent evidence to the 
contrary indicating that the Veteran's bilateral foot disorder 
manifested by corns, bunions and calluses is not a chronic 
disease, entitlement to service connection for that disorder is 
granted.  38 U.S.C.A. §§ 1110, 5107.

The benefit sought on appeal is allowed.


ORDER

A 10 percent evaluation, but not higher, from April 1, 2006, to 
May 14, 2008, is granted for hypertension, subject to the laws 
and regulations governing the payment of monetary benefits.

A 10 percent evaluation, but not higher, from April 1, 2006, to 
May 14, 2008, is granted for gastroesophageal reflux disease, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to service connection for right ear hearing loss is 
denied.

Entitlement to service connection for a bilateral foot disorder 
manifested by bunions, corns, and calluses, is granted.


REMAND

A June 2006 VA pelvic ultrasound report reflects that a follow-up 
ultrasound was recommended.  In her May 2007 notice of 
disagreement, the Veteran reported that her uterine fibroids had 
returned despite the use of medication.  At the May 2008 VA 
gynecological examination, she reported receiving "outside" 
treatment for her uterine fibroids.  Although current medical 
evidence does not show that anemia has been diagnosed since she 
filed her claim in 2006, the service treatment records show that 
her anemia was associated with the uterine fibroids.  In light of 
the foregoing, the Board finds further development to be in 
order.  

Given the passage of time since the last VA examinations in May 
2008, new examinations for the increased rating claims are 
necessary.

The June 2006 VA general medical examination report is inadequate 
for rating the claimant's hemorrhoids because the rectal 
examination merely noted "evidence of hemorrhoids."  Such a 
statement does not assist the Board in determining whether the 
appellant's hemorrhoids are manifested by persistent bleeding 
with secondary anemia.  The Board notes that the Veteran refused 
a rectal examination at the May 2008 VA examination.  The 
appellant should understand that if she refuses to cooperate by 
not undergoing a rectal examination to determine the extent of 
her hemorrhoids, her claim will be adjudicated based on the 
evidence of record.  

Finally, a September 2010 statement from the Veteran shows that 
she still receives VA treatment.  The last request for records 
from the East Orange Campus of the VA New Jersey Health Care 
System was completed in April 2008.  The RO should obtain any 
additional relevant records from the facility and its satellite 
outpatient clinics.  

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should ask the Veteran to identify 
all treatment providers for uterine fibroids, 
anemia, and hemorrhoids since April 2006; as 
well as all treatment providers for 
hypertension and gastroesophageal reflux 
disease since May 2008.  Thereafter, the RO 
should obtain any identified treatment 
records, to include any records regarding 
treatment for uterine fibroids, anemia, 
hemorrhoids, hypertension, and 
gastroesophageal reflux disease from the East 
Orange Campus of the VA New Jersey Health 
Care System and its satellite outpatient 
clinics since April 2008.  Any such records, 
Federal and non-Federal, should be associated 
with the appellant's VA claims folder.  If 
the RO cannot locate identified Federal 
records, the RO must specifically document 
the attempts that were made to locate them, 
and explain in writing why further attempts 
to locate or obtain any government records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific records 
that it is unable to obtain; (b) explain the 
efforts VA has made to obtain that evidence; 
and (c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity to 
respond.
 
2.  Thereafter, the Veteran should be 
afforded a VA gynecological examination by a 
physician.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner.  In accordance with the latest AMIE 
worksheets for rating gynecological 
disorders, the examiner is to provide a 
detailed review of the appellant's pertinent 
medical history, current complaints, and the 
nature and extent of any disability due to 
uterine fibroids.  The examiner must 
determine whether the Veteran has anemia, and 
if so, the examiner must opine whether it is 
at least as likely as not, i.e., is there a 
50/50 chance, that her anemia is related to 
active service, to include her service 
connected hemorrhoids and uterine fibroids.  
A complete rationale for any opinion offered 
must be provided.
 
In preparing his or her opinion, the 
examining physician must note the following 
terms:
 
???It is due to" means 100 percent 
assurance of relationship.
???It is at least as likely as not" 
means 50 percent or more.
???It is not at least as likely as not" 
means less than a 50 percent chance.
???It is not due to" means 100 percent 
assurance of non relationship.
 
If the examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  
 
The VA examiner must append a copy of their 
curriculum vitae to the examination report. 
 
3.  The Veteran must also be afforded a VA 
examination by a gastroenterologist.  The 
claims folder and a copy of this REMAND must 
be made available to the examiner.   In 
accordance with the latest AMIE worksheets 
for rating digestive-system disorders, the 
examiner is to provide a detailed review of 
the appellant's pertinent medical history, 
current complaints, and the nature and extent 
of any disability due to hemorrhoids and 
gastroesophageal reflux disease.  The 
presence of anemia should be ruled in or out, 
and if diagnosed, the examiner should address 
whether anemia is due to hemorrhoids and/or 
gastroesophageal reflux disease.  A complete 
rationale for any opinion offered must be 
provided.
  
The VA examiner must append a copy of his or 
her curriculum vitae to the examination 
report. 

 4.  The Veteran should be afforded a VA 
cardiovascular examination by a physician.  
The claims folder and a copy of this REMAND 
must be made available to the examiner.   In 
accordance with the latest AMIE worksheets 
for rating cardiovascular disorders, the 
examiner is to provide a detailed review of 
the appellant's pertinent medical history, 
current complaints, and the nature and extent 
of any disability due to hypertension.  A 
complete rationale for any opinion offered 
must be provided.
  
The VA examiner must append a copy of his or 
her curriculum vitae to the examination 
report. 

5.  The Veteran is to be notified that it is 
her responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  
 
6.  After the development requested, the RO 
should review the examination reports to 
ensure that they are in complete compliance 
with the directives of this REMAND.  If a 
report is deficient in any manner, the RO 
must implement corrective procedures at once.
 
7.  Thereafter, the RO must readjudicate the 
issues on appeal.  If any benefit is not 
granted, the appellant and her representative 
must be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


